 1

 2

 3                                                                              JS-6
 4                          UNITED STATES DISTRICT COURT
 5         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 6

 7
     MICHELLE AFONT, an individual,              Case No. 8:17-CV-01388-JVS-KES
 8   LAUREL CHASTAIN, an individual,
     PAULETTE GUYTON, an individual,
 9
     JOHN HAYS, an individual,
10   JAYDA GRIFFIN, an individual, and                       JUDGMENT
     JENNIE BARTZ, an individual,
11

12                      Plaintiffs,
13         v.
14   POYNTER LAW GROUP, an Arkansas
15   limited liability company, SCOTT
     POYNTER, an individual, and DOES 1
16   through 10, inclusive,
17
                        Defendants.
18

19
           IT IS ORDERED AND ADJUDGED that Defendants’ motion for summary
20

21   judgment is granted as to all claims asserted against them by the Plaintiffs. Judgment is

22   entered in favor of Defendants. This action is dismissed with prejudice.
23

24

25   Dated: November 13, 2018                     By: ____________________________

26                                                       Honorable James V. Selna
27

28



                        JUDGMENT FOR DEFENDANTS ON ALL CLAIMS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JUDGMENT FOR DEFENDANTS ON ALL CLAIMS
